Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for a security evaluation that may be accomplished mentally by humans.  The steps of “security assessment” and exchanging “information” do not amount to more than an abstract idea. This judicial exception is not integrated into a practical application because the abstract idea with additional generic computer elements, explain that the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer;. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely include computerized elements to implement the abstract idea.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ide US 2006/0272011 in view of Patel US 2018/0351987




Patel teaches obtaining a physical asset response from the administrative client, wherein the physical asset response comprises physical asset state information; allocating a security assessment device from a security assessment pool based on the physical asset state information;  
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Patel with Ide because it provides more comprehensive remedial solutions and security.As per claims 2, 9, 16. Patel teaches The method of claim 1, wherein the physical asset security assessment request is obtained from the administrative client. [0047][0049][0061][0073] (admin client requests workflow for vulnerability assessment)
As per claims 3, 10, 17. Ide teaches The method of claim 1, wherein the physical asset security assessment request is obtained in response to a policy implemented by the security assessment coordination manager. [0016][0018][0064] (network service policy)As per claims 4, 11, 18 Patel teaches The method of claim 1, wherein the allocating the security assessment device comprises: identifying a set of computing resources relating to the set of physical assets specified in the physical asset state information; and installing an application to the set of computing resources relating to the set of physical assets specified in the physical asset state information. [0061][0082][0167] (teaches installing software/applying patches to resources)



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439